I114th CONGRESS2d SessionH. R. 6380IN THE HOUSE OF REPRESENTATIVESNovember 18, 2016Mr. Hurd of Texas introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend the Omnibus Crime Control and Safe Streets Act of 1968 to authorize COPS grantees to use grant funds to hire veterans as career law enforcement officers, and for other purposes. 
1.Short titleThis Act may be cited as the American Law Enforcement Heroes Act of 2016. 2.Prioritizing hiring and training of veteransSection 1701(b)(2) of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796dd(b)(2)) is amended by inserting , including by prioritizing the hiring and training of veterans (as defined in section 101 of title 38, United States Code) after Nation. 
